DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-4 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lankalapalli et al., US Patent Pub. US 2008/0033591 A1 (hereinafter Lankalapalli) in view of Childs et al., US Patent Pub. US 2017/0123766 A1 (hereinafter Childs).

Claim 1
Lankalapalli teaches an information processing apparatus that performs display of a plurality of consecutive blocks in a machining program (Lankalapalli, Para [0013], [0073] - - A machine tool system with a computer readable medium/”information processing apparatus” that displays a plurality of consecutive blocks in a machining program.)
But Lankalapalli fails to specify a grouping condition registration unit that holds conditions for the grouping in advance; a grouping determination unit that analyzes the machining program and groups the plurality of consecutive blocks based on the conditions; and a group display operation unit that performs the simplified display for the plurality of consecutive blocks that have been grouped.
However Childs teaches an information processing apparatus that performs simplified display by grouping a plurality of consecutive commands in a program (Childs, Para [0019], [0120] - - A computer/”information processing apparatus” groups multiple commands in a program and simplifies the display by folding code blocks out of view.), the apparatus comprising: a grouping condition registration unit that holds conditions for the grouping in advance (Childs, Para [0019], [0119-120] - - A computer/”grouping condition registration unit” stores conditions determined in advance for simplifying the display by folding code blocks out of view.); a grouping determination unit that analyzes the program and groups the plurality of consecutive blocks based on the conditions (Childs, Para [0019], [0119-120], [0124] - - A computer/”grouping determination unit” groups commands in a program based on the conditions determined in advance.); and a group display operation unit that performs the simplified display for the plurality of consecutive commands that have been grouped. (Childs, Para [0140-142] - - A screen/”group display operation unit” performing a simplified display of consecutive commands that have been grouped and folded.)
Lankalapalli and Childs are analogous art because they are from the same field of endeavor.  They relate to display of program coding for a device.

One of ordinary skill in the art would have been motivated to do this modification in order to reduce errors when modifying source code by grouping of commands based on conditions determined in advance, as suggested by Childs (Para [0061]).

Claim 3
The combination of Lankalapalli and Childs teaches all the limitations of the base claims as outlined above.  
Childs further teaches the condition relates to a macro sentence, and the grouping determination unit groups a plurality of consecutive commands included in a specified range of the predetermined macro sentence. (Childs, Para [0135], [0142], Fig. 9D (ref 946) - - A computer/”grouping determination unit” groups multiple commands that are included in a function or sub-routine/”macro sentence” definition to fold under a single displayed reference.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above display of program coding for a device, as taught by Lankalapalli, and further incorporating the grouping of commands based on conditions determined in advance, as taught by Childs.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce errors when modifying source code by grouping of commands based on conditions determined in advance, as suggested by Childs (Para [0061]).

Claim 4
The combination of Lankalapalli and Childs teaches all the limitations of the base claims as outlined above.  
Childs further teaches the condition includes command range specification, and the grouping determination unit groups a plurality of consecutive commands specified in the range. (Childs, Para [0135-136] - - A computer/”grouping determination unit” groups commands within the specified range of each case condition.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above display of program coding for a device, as taught by Lankalapalli, and further incorporating the grouping of commands based on conditions determined in advance, as taught by Childs.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce errors when modifying source code by grouping of commands based on conditions determined in advance, as suggested by Childs (Para [0061]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lankalapalli et al., US Patent Pub. US 2008/0033591 A1 (hereinafter Lankalapalli) in view of Childs et al., US Patent Pub. US 2017/0123766 A1 (hereinafter Childs) as applied to Claims 1 and 3-4 above, and in further view of Wright et al., US Patent Num. US 5453933 A (hereinafter Wright).

Claim 2
The combination of Lankalapalli and Childs teaches all the limitations of the base claims as outlined above.  
the condition relates to modal information, and the grouping determination unit groups a plurality of consecutive commands. (Childs, Para [0065], [0094-95] - - A computer/”grouping determination unit” groups multiple commands under a header that remains visible when its associated commands are hidden based on various input selections/”select a modal code”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above display of program coding for a device, as taught by Lankalapalli, and further incorporating the grouping of commands based on conditions determined in advance, as taught by Childs.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce errors when modifying source code by grouping of commands based on conditions determined in advance, as suggested by Childs (Para [0061]).
But the combination of Lankalapalli and Childs fails to specify the predetermined modal information is valid.
However Wright teaches the predetermined modal information is valid. (Wright, Col 29, Lines 60-68 - - Predetermined modal information is valid.)
Lankalapalli, Childs, and Wright are analogous art because they are from the same field of endeavor.  They relate to display of program coding for a device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above display of program coding for a device, as taught by Lankalapalli and Childs, and further incorporating the determination of a valid modal command, as taught by Wright.  
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blas, US Patent Num. US 8302075 B1 relates to claims 1-4 regarding simplifying programming code display.
Madden, US Patent Pub. US 2014/0337715 A1 relates to claims 1-4 regarding simplifying programming code display.
Bank et al., US Patent Pub. US 2014/0250422 A1 relates to claims 1-4 regarding simplifying programming code display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119